Las Vegas, Nevada 89146-5308
Tel: (702) 228-7590 - Fax: (702) 892-0122

2850 South Jones Boulevard, Suite 1

SCHWARTZER & MCPHERSON LAW FIRM

BR WwW NN

oO Oo SN DWN NN

10
1]
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

Case 18-12662-abl Doc 189 Entered 05/05/20 10:42:24 Pagei1of5

Jason A. Imes, Esq., NV Bar No. 7030
Schwartzer & McPherson Law Firm
2850 South Jones Boulevard, Suite 1
Las Vegas NV 89146-5308
Telephone: (702) 228-7590
Facsimile: (702) 892-0122
E-Mail: bkfilings@s-mlaw.com

Counsel for Lenard E. Schwartzer, Trustee

UNITED STATES BANKRUPTCY COURT

DISTRICT OF NEVADA
In re: Case No. BK-S-18-12662-ABL
MEDIZONE INTERNATIONAL, INC., Chapter 7

Debtor. | DECLARATION OF LENARD E.
SCHWARTZER SUPPORTING

OMNIBUS OBJECTION FOR AUTHORITY
TO DESIGNATE CERTAIN PROOFS OF
CLAIM AS SHAREHOLDER INTERESTS
(FRBP 3007(d))

 

 

 

I, LENARD E. SCHWARTZER, do declare the following under penalty of perjury:

1. I am over the age of eighteen and I am competent to make this Declaration. I have
personal knowledge of the facts in this matter, except where stated upon information and belief.

2. I am the duly appointed Chapter 7 Panel Trustee for the bankruptcy estate of Medizone
International, Inc., and I make this Declaration in support of my Omnibus Objection to Designate
Certain Claims as Shareholder Claims (the “Qmnibus Objection”)

3. I am seeking authorization to treat the 77 proofs of claim identified in the Omnibus
Objections as shareholder interests, rather than proofs of claim, for purposes of distribution.

4. I am requesting this omnibus relief instead of requiring each investor to
withdraw the proofs of claims they have already filed and re-file proofs of shareholder interest.

5. On April 18, 2018, creditors Edwin G. Marshall and Dr. Jill C. Marshall
(collectively, the “Marshalls”), and creditors Ushio America, Inc. and Engineering CPR, Inc.

(together with the Marshalls, the “‘Petitioning Creditors”), filed an involuntary petition under

Page 1 of 5

 
Las Vegas, Nevada 89146-5308

2850 South Jones Boulevard, Suite 1
Tel: (702) 228-7590 - Fax: (702) 892-0122

SCHWARTZER & MCPHERSON LAW FIRM

mn S&F Ww WN

oO oO SN

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

Case 18-12662-abl Doc 189 Entered 05/05/20 10:42:24 Page 2of5

Chapter 11 the Bankruptcy Code against Debtor MEDIZONE INTERNATIONAL, INC. (the
“Debtor”) in Reno, Nevada, thereby commencing bankruptcy case number 18-50412-GWZ (the
“Involuntary Chapter 11 Case”).

6. On May 8, 2018, the Debtor filed its voluntary petition pursuant to Chapter 7 of the
Bankruptcy Code in Las Vegas, Nevada, and I was appointed to administer the Chapter 7 estate.
The Involuntary Chapter 11 Case was subsequently dismissed.

7. I was authorized by this Court to operate the business for approximately 90 days
from June 1, 2018 through August 31, 2018 [ECF No. 36], and was authorized to borrow up to
$200,000.00 from the Marshalls [ECF No. 40] to fund said operation pending sale of the estate’s
assets. I completed the necessary operation of the business, sold substantially all of the estate
assets to ASEPTICSURE SCIENTIFIC, LLC [ECF No. 85], and repaid the post-petition loan
from the Marshalls in full.

8. Upon review of the 93 proofs of claim currently filed in this case, I identified 77
proofs of claim that appear to assert shareholder capital stock interests in the Debtor rather than
claims against the Debtor for money owed pursuant to a debt.

9. Shareholder equity rights from ownership of capital stock are categorized
differently for purposes of distribution than proofs of claim for a debt, so I request authorization to
designate the following 77 proofs of claims (the “Shareholder Filings”) as proofs of shareholder

equity interests rather than proofs of claim for purposes of distribution:

 

 

 

 

 

 

 

 

Claim Claimant Date Filed Amount
No. Claimed
4 Hans Peter Peters 06/07/2018 | $ 86,250.00
7 Stephanie Freeman 06/26/2018 | $ 0.00
8 Tevon (Dedona) Davis, Tevon Mertz 06/25/2018 | $ 0.00
9 Thomas Booth Harris 06/25/2018 | $ 21,776.85
10 | Robert A Kelley 06/25/2018 | $ 750.00
11 | David E. Arthur 06/25/2018 | $ 500.00
12 | Thomas Booth Harris 06/25/2018 | $ 21,776.85

 

 

 

 

 

 

Page 2 of 5
Las Vegas, Nevada 89146-5308
Tel: (702) 228-7590 - Fax: (702) 892-0122

2850 South Jones Boulevard, Suite 1

SCHWARTZER & MCPHERSON LAW FIRM

&, Ww NN

oOo Oo NSN DN SN

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

Case 18-12662-abl

Doc 189 Entered 05/05/20 10:42:24 Page 3of5

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

13 | Darlene M. Laino-Kuren 06/25/2018 | $ 0.00
14 | Daniel Durica & Rosemary T. Durica JTTEN 06/25/2018 | $ 2,500.00
15 | John S. and Sally J. Washburn JT TEN 06/26/2018 | $ 0.00
16 | Batty A. and Cynthia L. Fadden 06/26/2018 | $ 0.00
17 | Nancy E. Miller 06/27/2018 | $ 500.00
18 | Stephanie Freeman 06/28/2018 | $ 0.00
19 | Dorothy J. Jackson 06/28/2018 | $ 500.00
20* | Richard L. and Lorna J. Johnson 06/28/2018 | $ 0.00
21 Thelma Jo Bennett, Theodore Grant Bennett 06/29/2018 | $ 0.00
(deceased)
22 | Greg M. Conger 07/02/2018 | $ 10,699.48
23 The Sunset Trust, Maud P. Leonard, deceased, 07/02/2018 | $ 0.00
Russell L. Leonard
24 | Patsy Wong 07/02/2018 | $ 955.63
25 | Joel Savitch 07/02/2018 | $ 0.00
26 | Deborah L. Perri 07/02/2018 | $ 0.00
27 Guenter B. Moldzio, c/o Andria Moldzio, 07/02/2018 | $ 5,000.00
Trustee
28 =| Carla G. Brunner 07/02/2018 | $ 100.00
29 | Manuel Perea 07/05/2018 | $ 500.00
30 | Peter and Sheila DiPiazza 07/05/2018 | $ 0.00
31 | George James Kamoutsis 07/06/2018 | $ 500.00
32 | Bruce Oryson 07/11/2018 | $ 761.00
33 Elaine Parenteau 07/12/2018 | $ 500.00
35 | Joseph V. Martin 07/13/2018 | $ 575,000.00
36 | Harriet Gertner 07/13/2018 | $ 0.00
37 | Erika Varble 07/16/2018 | $ 951.60
38 Thelma Jo Bennett, Theodore Grant Bennett 07/16/2018 | $ 72,350.00
(deceased)
39* | Daniel M. Newman 07/16/2018 | $ 0.00
40 | Timothy R. Ryan 07/16/2018 | $ 3,000.00
41 William Leslie Stoodard 07/17/2018 | $ 0.00
44* | Vincent Fam. Trust 07/19/2018 | $ 10,000.00

 

Page 3 of 5

 
Las Vegas, Nevada 89146-5308
Tel: (702) 228-7590 - Fax: (702) 892-0122

2850 South Jones Boulevard, Suite 1

SCHWARTZER & MCPHERSON LAW FIRM

Oo © NSN WBN Ww FSF WY YP

NO WHO NHN NO NO NO NO NO NO mR ee
oN NO UN Fk WY NY KH OD CO OO HN DO AH BP WD YY YF

 

Case 18-12662-abl

Doc 189 Entered 05/05/20 10:42:24 Page 4of5

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

45 | Valery Warble 07/20/2018 | $ 951.60
47 | David Anthony Gaughan 07/20/2018 | $ 1641.20
48 | Arthur Allison Wills III 07/23/2018 | $ 0.00
49 Billy Erwin 07/26/2018 | $ 151,500.00
50 | Brian Couture 07/26/2018 |$ 261,500.00
51 Peter Schoener 07/27/2018 | $ 83,000.00
52 | Jacqueline Rose 07/30/2018 | $ 633.00
53 _| Fred Schneider 07/30/2018 | $ 441.00
54 | Donald G. Smith 07/31/2018 | $ 750.00
55* | Donna M. Teada 08/01/2018 | $ 0.00
57 | Lawrence Walter Cooke & Constance Mary 08/03/2018 | $ 11,665.00
Cooke JT TEN
58* | Betty Jane Cecil 08/06/2018 5,020.00
59 | Kathryne O’Connell 08/06/2018 52,000.00
60 Ronald R. Coomber & Claire T. Coomber 08/07/2018 36,599.00
JTWROS
61 | Jim Carroll 08/13/2018 | $ 10,000.00
62 | Nancy A. Penza 08/13/2018 | $ 0.00
63 James Bellman, Deneen Bellman 08/13/2018 | $ 11,502.10
64* | Ruby M. Boecker 08/13/2018 | $ 1,000.00
65 | James Richard Campbell 08/17/2018 | $ 0.00
66 | Peter M. Mullarkey & Annette J. Mullarkey 08/17/2018 | $ 6,500.00
67 | Thomas G. Beaumont, Mary B. Beaumont 08/20/2018 | $ 500.00
69 | Cindy Shelter Varble 08/29/2018 | $ 951.60
70 | Dyke R. Varble 08/29/2018 | $ 951.60
71 Linda Patow 08/29/2018 | $ 10,000.00
73 | Robert McGuire 09/04/2018 | $ 0.00
77 ‘| Henry L. Kozloski 09/10/2018 | $ 800.00
78 | Joseph Gehebe 09/07/2018 | $ 750.00
79 | Sherry M. Adler 09/10/2018 | $ 2,300.00
81 Kenneth D. Holroyd 09/11/2018 | $ 22,000.00
82 | Joasia Carson 09/12/2018 | $ 0.00
83* | Dana Guertin 09/13/2018 | $ 1,500.00

 

Page 4 of 5

 
Las Vegas, Nevada 89146-5308

2850 South Jones Boulevard, Suite 1
Tel: (702) 228-7590 - Fax: (702) 892-0122

SCHWARTZER & MCPHERSON LAW FIRM

oO co HN DB WD FP WO NO =

BO dO BNO BP KN WN DO KN Rm OR me me me
ao NN UN BP WY NY KF§ CO Oo Fe HD DO OW Fe WY NY KF BS

 

Case 18-12662-abl

Doc 189 Entered 05/05/20 10:42:24 Page5of5

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

84* | Morgan and Ruth O’Shea 09/13/2018 | $ 540.00
85 | Maribeth Kambitsch 09/13/2018 | $ 3,647.76
86 | Catherine M. Campigno & Anthony M. 09/14/2018 | $ 425.00

Campigno
87 | Rudolph K. Paulsen, Jr. 09/14/2018 | $ 581.25
88 | Ronald St. John 09/14/2018 | $ 0.00
89 | Solomon Volen & Irma Volen JT TEN 09/21/2018 | $ 200.00
90 David M. Krombeen 09/24/2018 | $ 12,880.00
91 Renee Paulson 09/27/2018 |$ 250,000.00

92* | Pauline L. King 01/28/2019 | $ 0.00
93 Paul D. Borchadt and Paula R. Borchadt 02/07/2020 | $ 30,595.00

10. Nine (9) of these identified proofs of claim do not expressly state on their face that

they are shareholder interests, but I have concluded these claims represent shareholder interests

based on available information.

11.

I have not identified any basis to object to the number of shares claimed in each

Shareholder Filing.

Dated: April 2 , 2020.

 

Lenard E. Schwartzer

oo

Page 5 of 5

 

 
